                      Case 20-20259-RAM       Doc 65     Filed 09/30/20     Page 1 of 4




          ORDERED in the Southern District of Florida on September 29, 2020.




                                                                    Robert A. Mark, Judge
                                                                    United States Bankruptcy Court
_____________________________________________________________________________



                                    UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF FLORIDA
                                             MIAMI DIVISION
                                            www.flsb.uscourts.gov

       In re:                                             Case No. 20-20259-RAM
                                                          (Jointly Administered)
       It’Sugar FL I LLC, et al.,
                                                          Chapter 11
             Debtors.
       _______________________________/

       INTERIM ORDER AUTHORIZING (I) THE RETENTION OF ALGON CAPITAL, LLC
        D/B/A ALGON GROUP TO PROVIDE THE DEBTORS A CHIEF RESTRUCTURING
             OFFICER AND (II) THE DESIGNATION OF TROY TAYLOR AS CHIEF
        RESTRUCTURING OFFICER FOR THE CHAPTER 11 DEBTORS-IN-POSSESSION
       ON AN INTERIM BASIS NUNC PRO TUNC TO THE PETITION DATE AND SETTING
                                   FINAL HEARING

                THIS MATTER came before the Court on September 25, 2020 at 1:30 p.m. upon the

       Amended Application of the Debtors Pursuant to 11 U.S.C. §§ 105(a) and 363(b) to (I) Retain

       Algon Capital, LLC d/b/a Algon Group to Provide the Debtors a Chief Restructuring Officer and

       Certain Additional Personnel and (II) Designate Troy Taylor as Chief Restructuring Officer for

       the Debtors, on an Interim Basis, Nunc Pro Tunc to September 22, 2020 [ECF No. 27] (the



                                                     1
               Case 20-20259-RAM          Doc 65     Filed 09/30/20        Page 2 of 4




“Application”), pursuant to § 363(b)) of Title 11 of the United States Code (the “Bankruptcy

Code”), Rule 6003 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and

the Local Rules for the United States Bankruptcy Court for the Southern District of Florida (the

“Local Rules”); the Court having reviewed the Application, the declaration of Troy Taylor in

support of the Application, (the “Taylor Declaration”); the Court being satisfied based upon the

representations made in the Application and the Taylor Declaration that Troy Taylor and Algon

Capital, LLC d/b/a Algon Group (“Algon”) do not hold any interest adverse to the Debtors or to

the estates, due and proper notice of the Application having been provided, and after due

deliberation and sufficient cause appearing therefore, it is accordingly

        ORDERED AND ADJUDGED as follows:

        1.     The Application is GRANTED on an interim basis, nunc pro tunc to the Petition

Date.

        2.     It’Sugar FL I LLC, It’Sugar LLC, It’Sugar Atlantic City LLC, and It’Sugar FLGC

LLC (the “Debtors”) are authorized to retain Algon and designate Troy Taylor of Algon as Chief

Restructuring Officer of the Debtors in these Chapter 11 cases in accordance with the terms and

conditions set forth in the Application and this Interim Order.

        3.     Algon and Mr. Taylor shall not be required to submit fee applications. However,

fees paid to Algon shall be subject to final review and approval by this Court at the conclusion of

these Chapter 11 cases.

        4.     The Court shall conduct a final hearing (the “Final Hearing”) on the Application

on October 23, 2020, at 9:30 a.m., prevailing Eastern Time. The hearing will be conducted by

video conference using the services of Zoom Video Communications, Inc.




                                                 2
              Case 20-20259-RAM          Doc 65      Filed 09/30/20    Page 3 of 4




        5.     For instructions regarding the video conference, please refer to the General

Procedures for Hearings By Video Conference on Judge Mark’s web page on the Court’s

website, https://www.flsb.uscourts.gov/judges/judge-robert-mark.

        6.     To register for the video conference, click on the following link or manually enter

the following link in a browser:

https://us02web.zoom.us/meeting/register/tZMtce2pqTkiGtaVtQGCtOlhoURuvTMG5ZDG

        7.     Any party in interest objecting to the relief sought in the Application shall serve

and file written objections, which objections shall be served upon (a) the Debtors; (b) Debtor’s

Counsel; (c) the Office of the United States Trustee for the Southern District of Florida; (d) the

entities listed on the Master Service List, if any, filed pursuant to Local Bankruptcy Rule 2002-

1(K); and (e) counsel to any Official Committee of Unsecured Creditors Committee, to the

extent one is appointed prior to the Final Hearing (collectively, the “Notice Parties”) and shall be

filed with the Clerk of the United States Bankruptcy Court, Southern District of Florida, to allow

actual receipt by the foregoing no later than October 21, 2020 at 4:30 p.m., prevailing Eastern

Time.

        8.     Notice will be provided to all parties by mailing a copy of this Interim Order

setting the Final Hearing upon all parties on the Master Service List pursuant to Local Rule

2002-1(H), Designation of Master Service List in Chapter 11 Cases.

        9.     In the event the Application is not granted on a final basis, Algon shall be

permitted to receive compensation for services rendered in the period between the Petition Date

and the Final Hearing, subject to final review and approval by this Court at the conclusion of

these Chapter 11 cases.




                                                 3
               Case 20-20259-RAM           Doc 65     Filed 09/30/20   Page 4 of 4




       10.     The requirements for emergency motions set forth in Local Rule 9075-1 and for

entry of the relief requested earlier than the period set forth in Bankruptcy Rule 6003 are

satisfied by the contents of the Application.

       11.     The Debtors are authorized to take all actions necessary to effectuate the relief

granted pursuant to this Interim Order in accordance with the Application and the record.

       12.     Entry of this Interim Order is without prejudice to the rights of any party-in-

interest to interpose an objection to the Application, and any such objection will be considered

on a de novo basis at the Final Hearing.

       13.     This Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation of this Interim Order.

                                                ###
Submitted By:
Joshua W. Dobin, Esquire
Florida Bar No. 93696
jdobin@melandbudwick.com
MELAND BUDWICK, P.A.
Counsel for Debtors
3200 Southeast Financial Center
200 South Biscayne Boulevard
Miami, Florida 33131
Telephone:    (305) 358-6363
Telefax:      (305) 358-1221

Copies Furnished To:
Joshua W. Dobin, Esquire, is directed to serve copies of this Order on all parties in interest and
to file a Certificate of Service.




                                                4
